Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 01/26/2021.   The changes and remarks disclosed therein were considered.
	An amendment of the drawing, the specification, claims 1-2, 4, 7, 9-11 and 13-17 has been amended.  Claims 3, 5-6, 8 and 12 have been canceled.  Claims 21-25 are newly added.  Therefore, claims 1-2, 4, 7, 9-11 ad 13-25 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/03/2020 and 11/13/2020.  The information disclosed therein was considered.
Response to Argument
3.	Applicant’s arguments filed on 01/26/2021 with respected to the rejection of Fujiwara Hidehiro have been fully considered and are persuasive (see pages 12-13 of an amendment filed 01/26/21).  The rejection of Fujiwara Hidehiro has been withdrawn.
Allowable Subject Matter
4.	Claims 1-2, 4, 7, 9-11 ad 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Fujiwara Hidehiro, Phillips Richard and Liaw Jhon-Jhy taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a read port comprising: a transistor connected to the storage unit in the write port and to the first power source signal line; a third pass transistor having a fifth terminal connected to a read bit line (RBL) signal line, a sixth terminal connected to the transistor, and a third gate connected to a read word line (RWL) signal line; and a second local interconnect line in the interconnect layer connected to the first power source signal line, wherein the second local interconnect line in the read port is separate from the first local interconnect line in the write port, 4U.S. Patent Application Serial No. 16/659,055 Reply to Office Action of October 28, 2020 the WWL signal line, the WBL signal line, the WBLB signal line, the RWL signal line, the RBL signal line, the first power source signal line, and the second power source signal line are formed in a metal layer: and a layout of the metal layer from a first edge of the memory cell to an opposite second edge of the memory cell comprises: the WWL signal line - the first power source signal line - the WBL signal line - the second power source signal line - the WBLB signal line- the first power source signal line - the WWL signal line - the RBL signal line - the first power source signal line -the RWL signal line” in a memory cell in a memory device as claimed in the independent claim 1.  Claims 2, 4, 7, 9-10 and 21-22 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to “a read port comprising: a transistor connected to the storage unit in the write port and to the second power source signal line; a third pass transistor having a fifth terminal connected to a read bit line (RBL) signal line, a sixth terminal connected to the transistor, and a third gate connected to a read word line (RWL) signal line; and a third local interconnect line in the interconnect layer connected to the second power source signal line, wherein: the third local interconnect line is separate from the second local interconnect line, the WWL signal line, the WBL signal line, the WBLB signal line, the RWL signal line, the RBL signal line, the first power source signal line, and the second power source signal line are formed in a metal layer; and a layout of the metal layer from a first edge of each memory cell to an opposite second edge of the memory cell comprises: the WWL signal line - the second power source signal line - the WBL signal line - the first power source signal line - the WBLB signal line- the second power source signal line - the WWL signal line - the RBL signal line - the second power source signal line - the RWL signal line” in a memory device as claimed in the independent claim 11.  Claims 13-16 and 23-25 are also allowed because of their dependency on claim 11; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to “a read port comprising: a transistor having a gate connected to the storage unit in the write port and a first terminal connected to the second power source signal line; a third pass transistor having a fifth terminal connected to a read bit line (RBL) signal line, a sixth terminal connected to a second terminal of the transistor, and a third gate connected to a read word line (RWL) signal line; and  a third local interconnect line in the interconnect layer connected to the second power source signal line, wherein- the third local interconnect line is separate from the second local interconnect line; the WWL signal line, the WBL signal line, the WBLB signal line, the RWL signal line, the RBL signal line, the first power source signal line, and the second power source signal line are formed in a metal layer; and a layout of the metal layer from a first edge of each memory cell to an opposite second edge of the memory cell comprises: the WWL signal line - the second power source signal line - the WBL signal line - the first power source signal line - the WBLB signal line- the second power source signal line - the WWL signal line - the RBL signal line - the second power source signal line - the RWL signal line” in a computing device as claimed in the independent claim 17.  Claims 18-20 are also allowed because of their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.